                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SK                                               271 Cadman Plaza East
F. #2016R02228                                   Brooklyn, New York 11201



                                                 November 27, 2019


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:    United States v. Aleksandr Zhukov
                     Criminal Docket No. 18-633 (ERK)

Dear Mr. Frisch:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure, consisting of one file, Bates numbered
ZHU000288, that contains Skype messages from the defendant’s personal computer, a
forensic image of which was previously produced on June 11, 2019 as Bates number
ZHU000272, subfolder 1B46_NYC025509.

             The item produced under cover of this letter is designated sensitive discovery
material pursuant to the protective order issued by the Court on July 31, 2019.

              The government also requests reciprocal discovery from the defendant.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Saritha Komatireddy
                                                 Saritha Komatireddy
                                                 Assistant U.S. Attorney
                                                 (718) 254-6054

Enclosures
cc:   Clerk of the Court (ERK) (by ECF) (without enclosures)
